Opinion
Per Curiam,
This is an appeal from the lower court’s refusal of appellant’s application for post-conviction relief. Appellant claimed in his petition: (1) Denial of his constitutional right to representation by competent counsel; (2) The unconstitutional use by the state of perjured testimony; (3) The abridgement of a right guaranteed by the constitution. At the hearing the petition was amended to include the following objections: (4) The introduction into evidence of a coerced confession; (5) The introduction into evidence of a statement obtained in the absence of counsel at a time when repre*400sentation is constitutionally required; (6) The infringement of the privilege against self-incrimination; (7) The unavailability at the time of trial of exculpatory evidence.
Our study of the case leads us to an affirmance of the lower court’s order of refusal for the reasons set forth in its able opinion in which the main contentions of appellant are fully discussed, reasoned, and properly adjudicated, together with the other issues, to be without merit.